DETAILED ACTION
This office action is in response to submission of Request for Continued Examination filed on 5/25/2021. 
Claims 1, 11 and 19 are amended.
Claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 lines 12-13 recite in part, "unit clustering being based sensor readings". Examiner suggests keeping "on" as in claim 19 line 9 to recite "unit clustering being based on sensor readings".
Claim 11 line 8 is objected to for the same above reason.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the previous prior art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 11-18 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20170178227 A1, hereinafter Graham) in view of Prater et al. (US 10262293 B1, hereinafter Prater).

Regarding claim 1,
Graham discloses a planogram compliance system for automating planogram compliance based on a merchandise tracking model, the system comprising (Graham [0061] Ln. 1-4 & Fig. 1 Element 100 recites “FIG. 1 is a high-level block diagram illustrating one embodiment of a system 100 for comparing data including a recognition result of items in an image with a planogram to generate a corrective action.” System 100 in figure 1 (i.e. planogram compliance system)): 
a processor (Graham [0073] recites “… the processor 235 may be coupled to the memory 237 via the bus 220 to access data and instructions therefrom and store data therein.”); 
memory including instructions, which when executed by the processor, cause the processor to implement (Graham [0074] recites “… the memory 237 may store instructions and/or data that may be executed by the processor 235. The instructions and/or data may include code for performing the techniques described herein.”): 
a self-learning module for creating a self-learned planogram based on images of a plurality of shelving units at a location and shelving unit tracking, the self-learned planogram including shelving unit locations for one or more of the plurality of shelving units, the self-learned planogram representing an observed layout for the plurality of shelving units (Graham [0091] and [0093]-[0094] recite, in part, the following:
“[0091] … the image processing module 203 may receive the one or more images of the shelving unit, stitch the images of the shelving unit into a single linear panoramic image (e.g., a composite image) and store the panoramic image in the data storage 243.”

“[0093] … the image processing module 203 identifies one or more shelves in the shelving unit in the realogram image that correspond to the facings in the realogram image.”

“[0093] The image processing module 203 generates a data structure for representing the product recognitions, the facings and the linear groups in the recognition result of the received image. For example, the image processing module 203 represents the data structure in JSON format … the term “realogram” can refer to the data structure for representing the product recognitions, the facings, and the linear groups in the recognition result of the received image.”

“[0094] … when the object is a product identified from the one or more images depicting products in a retail environment, the image processing module 203 may also retrieve an image of the planogram that describes where in the retail environment and in what quantity products should be located and associate the planogram with the product.”

Image processing module generating realogram or data structure representing recognitions of the received images and receiving images of shelving units, stitching the images, and storing them (i.e. self-learning module creating self-learned planogram based on images of shelving units. Additionally, please see figure 37 – element 3708. Identifying shelves in the shelving unit in realogram and in what quantity products should be located (i.e. including shelving unit locations)); 
an automated training module for training the merchandise tracking model based on merchandise-shelving unit clustering (Graham [0122] Lines 1-13 & Fig. 2 Element 219 recites “In some embodiments, the alignment module 219 aggregates a plurality of weighted scores from comparing the planogram product facing with the realogram product facing and determines a weighted average score of the plurality of scores. For example, the alignment module 219 determines an average score of the index score, the aspect ratio score, the neighbor score, and the identifier score.” Additionally, Graham [0109] recites “In some embodiments, the alignment module 219 uses brand information of the product facings in the planogram and the realogram to cluster the product facings into smaller and more contextually relevant bundles called “brand chunks” which are used in the alignment of the planogram and the realogram.” (Emphasis added.) Comparing products from realogram and planogram and determining weighted scores to include neighbor and identifier scores (i.e. training a merchandise tracking model based on clustering)); 
an item tracking module for tracking and storing respective locations of the plurality of items based on repeated sensor readings and the merchandise tracking model (Graham [0128] Lines 1-4 & Fig. 2 Element 207 recites “When the classification module 207 receives the time series based data stream including product information collected over time, the classification module 207 can track and store repetition of stock outs.” Classification module 207 functioning to track and store repetitions of stock outs over time (i.e. item tracking module for tracking and storing locations of items) and time series data collected over time (i.e. repeated readings)); 
an automated planogram compliance module for determining planogram compliance results based on comparing the self-learned planogram to the stored respective locations of the plurality of items (Graham [0136] Lines 1-13 recites, in part, “…the classification module 207 rates adherence of a product to the expected x-y coordinates of the product to compute a planogram adherence score. For example, the classification module 207 determines, from a received image, that the product sits on the expected location, and determines the planogram adherence score to be 100.” Classification module with function determining adherence to planogram (i.e. automated planogram compliance module determining compliance)); and 
an actionable insights module for identifying actionable insights based on the planogram compliance results (Graham [0139] Lines 1-8 & Fig. 2 Element 209 recites “The suggestion module 209 receives a condition and a portion of data associated with the condition from the classification module 207 and generates one or more suggestions based on the condition. In some embodiments, a suggestion is advice for performing a corrective action. In other embodiments, a suggestion is a notification about the portion of data and describing potential usage of the portion of data.” Suggestion module 209 generating suggestions based on conditions from classification module (i.e. actionable insights module for identifying insights)); and 
a display device to present the actionable insights (Graham [0076] and [0077] & Fig. 1 Element 115 and Fig. 2 Element 239 recites “It should be noted that the display device 239 is shown in FIG. 2 with dashed lines to indicate it is optional. For example, where the computing device 200 is the recognition server 101, the display device 239 is not part of the system, where the computing device 200 is the client device 115, the display device 239 is included and is used to display images and associated recognition results. [0077] The communication unit 241 also transmits information including advice for performing a corrective action to the client device 115 for display, for example, in response to a condition classified from the data stream.” Display device 239 when client device is used and actionable insights (i.e. display device and corrective actions)).  
Although Graham discloses an automated training module for training the merchandise tracking model based on merchandise-shelving unit clustering, Graham does not disclose the merchandise-shelving unit clustering being based sensor readings received from a plurality of sensors at the location, the sensor readings being associated with a plurality of items at the location, and the sensor readings include radio frequency identification (RFID) data obtained from tags associated with the items at the location, and the merchandise-shelving unit clustering correlated with the shelving unit locations of the self-learned planogram to determine on which shelving unit each of the plurality of items is located.
Prater teaches the merchandise-shelving unit clustering being based sensor readings received from a plurality of sensors at the location, the sensor readings being associated with a plurality of items at the location, and the sensor readings include radio frequency identification (RFID) data obtained from tags associated with the items at the location, and the merchandise-shelving unit clustering correlated with the shelving unit locations of the self-learned planogram to determine on which shelving unit each of the plurality of items is located (Prater fig. 1 & Pg. 14, Col. 4, Ln. 46; Pg. 15, Col. 6, Ln. 59; and Pg. 17, Col. 10, Ln. 62 recites, in part, “… a planogram provided by an operator of a facility may set forth a particular arrangement of the items 112 on the shelf 104. Without regard to the location of the underlying lanes 108, the user 116 may configure the items 112 on the shelf 104 in accord with the planogram. [Prater Pg. 15, Col. 6, Ln. 59] The non-weight sensor data 222 may comprise data generated by the non-weight sensors 114, such as cameras 114(1), 3D sensors 114(2), buttons 114(3), touch sensors 114(4), microphones 114(5), optical sensors 114(7), RFID readers 114(8), RF receivers 114(9), accelerometers 114(10), gyroscopes 114(11), magnetometers 114(12), optical sensor arrays 114(13), proximity sensors 114(14), and so forth. For example, cameras 114(1) may be arranged to have a field of view (FOV) 224 that includes at least a portion of the inventory location 212. [Pg. 17, Col. 10, Ln. 62] … the tag 306 may be a radio frequency identification (RFID) tag configured to emit a RF signal 308 upon activation by an external signal.” Data generated from sensors (i.e. sensor readings); cameras, 3D sensors, microphones, optical sensors, RFID readers, RF receivers, accelerometers, gyroscopes, magnetometers, optical sensor arrays, and so forth (i.e. plurality of sensors); planogram for arrangement of items (i.e. correlated with shelving unit locations of the planogram to determine on which shelf each item is located); radio-frequency identification (i.e. RFID)).
Prater and Graham are both directed to automated inventory management systems. In view of the teachings of Prater, it would have been obvious to one of ordinary skill in the art to apply the teachings of Prater to Graham before the effective filing date of the claimed invention in order to provide inventory management by automatically monitoring specific item interactions via sensors such as what item was picked or placed and the quantity in an e-commerce setting thereby improving Graham (cf. Prater Pg. 13, Col. 1, Ln. 18 recites, in part, “Many physical stores also maintain inventory in a storage area, fulfillment center, or other facility that can be used to replenish inventory located in the shopping areas or to satisfy orders for items that are placed through other channels (e.g., e-commerce). Other examples of entities that maintain facilities holding inventory include libraries, museums, rental centers, and so forth. In each instance, for an item to be moved from one location to another, it is picked from its current location and transitioned to a new location. It is often desirable to monitor quantity of inventory within the facility.”).

Regarding claim 2,
The Graham/Prater Combination teaches the system of claim 1, wherein, the location is a store (Graham [0071] recites “For example, the image recognition application 103 tells a user at which location a product is misplaced, which product should be placed at that location, and to which location the misplaced product should be moved… For example, for the situation such as a "hidden out of stock" in a store where a missing product has been covered up with a different product in the same space, a sales representative may not realize there is a problem, much less solving the problem.”), 
and wherein the items include merchandise items offered for sale at the store (Graham [0063] Lines 1-5 recites “In one embodiment, the recognition server 101 provides services to a consumer packaged goods (CPG) firm for identifying products on shelves, racks, or displays. While the examples herein describe recognition of products in an image of shelves, such as a retail display, it should be understood that the image may include any arrangement of organized objects or items.” Consumer packaged goods and products on shelves, racks or displays such as retail display (i.e. merchandise items for sale at the store)).
See motivations for claim 1 above.

Regarding claim 3,
The Graham/Prater Combination teaches the system of claim 2, wherein each of the plurality of sensors are associated with a respective shelving unit location in the one or more of the plurality of shelving units (Prater fig. 2 elements 104 (shelf), 114 (sensors) & Pg. 17, Col. 10, Ln. 20 recites, in part, “By using the weight sensor data 220 obtained from the various weight sensors 114(6) in the lanes 108 of the shelf 104, and in some implementations, in conjunction with the non-weight sensor data 222, the inventory management system 216 is able to maintain item data 226 such as inventory levels of a particular item 112 at a particular inventory location 212...” Fig. 2 element 104 (i.e. respective shelving unit location)), 
and wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store (Prater fig. 2 & Pg. 15, Col. 6, Ln 20 recites, in part, “The weight sensor data 220 comprises data generated by one or more weight sensors 114(6). The weight sensors 114(6) may be incorporated into an inventory location 212 that stows the items 112.” Additionally, Prater Pg. 17, Col. 10, Ln. 28 recites, in part, “For example, the user 116 may pick an item 112 from the inventory location 212. Using the interaction data 230 based on the sensor data 218 and in conjunction with the item data 226, the inventory management system 216 may correctly determine that a quantity of one can of dog food has been picked, and bill the user 116 accordingly for the sale price of the item 112.” Items with sale price at location (i.e. items offered for sale at the store)).
	See motivations for claim 1 above.

Regarding claim 4,
The Graham/Prater Combination teaches the system of claim 1, wherein each of the plurality of sensors includes a pair of stereoscopic cameras (Prater Pg. 18, Col. 11, Ln. 48 recites, in part, “One or more 3D sensors 114(2) may also be included in the sensors 114. The 3D sensors 114(2) are configured to acquire spatial or 3D data, such as depth information, about objects within a FOV 224 of a sensor 114. The 3D sensors 114(2) may include range cameras, lidar systems, sonar systems, radar systems, structured light systems, stereo vision systems, optical interferometry systems, and so forth. The inventory management system 216 may use the 3D data acquired by the 3D sensors 114(2) to identify objects, determine a location of an object in 3D real space, and so forth.” Stereo vision system (i.e. stereoscopic camera.)) 
and a radio-frequency identification (RFID) reader (Prater Pg. 19, Col. 13, Ln. 20 recites, in part, “One or more radio frequency identification (RFID) readers 114(8), near field communication (NFC) systems, and so forth, may be included as sensors 114. For example, the RFID readers 114(8) may be configured to read the RF tags 306. Information acquired by the RFID reader 114(8) may be used by the inventory management system 216 to identify an object associated with the RF tag 306 such as the item 112, the user 116, the tote 214, and so forth.”).
	See motivations for claim 1 above.

Regarding claim 5,
The Graham/Prater Combination teaches the system of claim 4, wherein each of the plurality of sensors further includes one or more of a structured-light three-dimensional (3D) scanner, an infrared (IR) camera, a camera array, a motion sensor, a global positioning system (GPS) sensor, an accelerometer, a gyroscope, a magnetometer, and a compass (Prater Pg. 18, Col. 11, Ln. 48 recites, in part, “The 3D sensors 114(2) may include range cameras, lidar systems, sonar systems, radar systems, structured light systems, stereo vision systems, optical interferometry systems, and so forth.” Structured light system (i.e. structured-light three-dimensional 3D scanner). Additionally, Prater Pg. 18, Col. 11, Ln. 31 recites, in part, “The cameras 114(1) are configured to detect light in one or more wavelengths including, but not limited to, terahertz, infrared, visible, ultraviolet, and so forth.” Camera configured to detect infrared (i.e. infrared camera). Prater Pg. 15, Col. 6, Ln. 59 recites, in part, “The non-weight sensor data 222 may comprise data generated by the non-weight sensors 114, such as … accelerometers 114(10), gyroscopes 114(11), magnetometers 114(12), optical sensor arrays 114(13), proximity sensors 114(14), and so forth.”), 
and wherein the images include one or more of IR images, x- ray images, pixelated data, or any other organized grid structure of imagery (Prater Pg. 24, Col. 23, Ln. 8 recites, in part, “… the non-weight sensor data 222 may comprise image data. The image data may be obtained from one or more sensors 114, such as a camera 114(1), a 3D sensor 114(2), or an optical sensor array 114(13). The image data may comprise one or more pixels” Pixelated image (i.e. pixelated data)).
	See motivations for claim 1 above.

Regarding claim 6,
The Graham/Prater Combination teaches the system of claim 1, wherein the actionable insights module further identifies the actionable insights based on planogram compliance-actionable insights analytics (Graham [0180] Lines 31-35 recites “In some embodiments, corrective action module 215 determines corrective actions based on processing by classification module 207, suggestion module 209, action module 211, and gap detection module 217.” Corrective actions based on processing by classification module 207, suggestion module 209, action module 211, and gap detection module 217 (i.e. identify actionable insights based on compliance analytics)).
	See motivations for claim 1 above.

Regarding claim 7,
The Graham/Prater Combination teaches the system of claim 1, wherein the actionable insights module stores the identified actionable insights in a planogram compliance database (Graham [0080] Lines 2-10 recites “The data storage 243 stores data for analyzing a received image and results of the analysis and other functionality as described herein. For example, the data storage 243 may store images of a plurality of objects received from the client device 115, a data stream including object information of the plurality of objects, conditions classified from the data stream, and advice and notification generated based on one or more conditions.” Advice and notification generated based on conditions and stored by data storage 243 (i.e. identified actionable insights stored in database)).
See motivations for claim 1 above.

Regarding claim 8,
The Graham/Prater Combination teaches the system of claim 1, wherein the actionable insights indicate whether respective ones of the plurality of items are out of stock at the location, out of place at the location or below a specified threshold inventory at the location (Graham [0070 & 0071] recites “The image recognition application 103 determines various conditions such as out of stock condition, recall condition, etc., from the data stream and automatically generates a suggestion based on the condition. The suggestion can be advice for performing a corrective action… For example, the image recognition application 103 tells a user at which location a product is misplaced, which product should be placed at that location, and to which location the misplaced product should be moved.” Additionally, Graham [0198] recites “Thus, each product comes with a set of specific rules that only apply to that product and are leveraged by the corrective action module 215 using an algorithm that incorporates the specific rule when evaluating only that specific product.” Out of stock condition, misplace product and specific product rules (i.e. out of stock, out of place and specified inventory)).
See motivations for claim 1 above.

Regarding claim 9,
The Graham/Prater Combination teaches the system of claim 1, wherein the self-learning module receives the images of the plurality of shelving units as image frames from one or more cameras at the location (Prater Pg. 22-23, Col. 20-1, Ln. 66 recites, in part, “The processing module 428 may also process the non-weight sensor data 222, such as the images, using one or more machine vision counting techniques to determine a count of the items 112. For example, machine vision counting techniques may be configured to identify a top portion of the items 112 as acquired from a camera 114(1) that is looking down on the shelf 104 holding the items 112. This determination may be based on item data 226, such as previously acquired images of a sampled item 112. Each of the tops of the type of item 112 appearing in a frame may be identified, and a count made. A change in count may be determined based on image data obtained at a first time and image data obtained at a second time.” Acquired images with tops of items appearing in a frame from a camera (i.e. images of shelves as image frames from a camera at the location)).
See motivations for claim 1 above.

Regarding claim 10,
The Graham/Prater Combination teaches the system of claim 9, wherein the self-learning module updates the self-learned planogram based on detecting, based on using the image frames to update the shelving unit tracking, a change to a shelving unit location for one or more of the plurality of shelving units (Prater Pg. 22-23, Col. 20-1, Ln. 66 recites, in part, “The processing module 428 may also process the non-weight sensor data 222, such as the images, using one or more machine vision counting techniques to determine a count of the items 112. For example, machine vision counting techniques may be configured to identify a top portion of the items 112 as acquired from a camera 114(1) that is looking down on the shelf 104 holding the items 112. This determination may be based on item data 226, such as previously acquired images of a sampled item 112. Each of the tops of the type of item 112 appearing in a frame may be identified, and a count made. A change in count may be determined based on image data obtained at a first time and image data obtained at a second time.” Processing the data using machine vision counting techniques from images that look down on shelf holding the items to determine change in the count of items (i.e. detecting a change to the shelf based on using the image frames). Prater Pg. 26, Col. 28, Ln. 19 recites “By processing the sensor data 218 as described in FIGS. 9 and 10, and assessing with respect to predicted values in one or more hypotheses of the hypotheses data 434, the inventory management module 424 may be able to generate interaction data 230. The interaction data 230 may then be used to update other information, such as the quantity data 512.” Processing sensor data to update information (i.e. updating information based on detecting). Additionally, Graham [0180] recites, in part, “In some embodiments, the image 1401 of the scene may be referred to as a “realogram” representing a real image of a shelf that may be further processed for comparison with a planogram 1405. The image 1401 of the scene may include multiple images of the scene that may be stitched together into a linear panoramic image. At block 1404, the image processing module 203 processes the image 1401 to locate products in the scene by matching potential products to a data storage 243 of product images.” Realogram (i.e. self-learned planogram)).  
See motivations for claim 1 above.

Regarding claims 11-18,
Claims 11-15 and 16-18 are directed to methods comprising of steps substantially identical to those recited in claims 1-5 and 8-10, respectively. Therefore, the rejections to claims 1-5 and 8-10 apply equally here.

Regarding claims 19-25,
Claims 19-21, 22, 23-24, and 25 are directed to non-transitory machine-readable medium including instructions which when executed by a machine causes the machine to perform the methods comprising of steps substantially identical to the configured system recited in claims 1-3, 5, 4-5 and 8, respectively. Therefore, the rejections to claims 1-5 and 8 are applied to claims 19-25.
In addition, Graham discloses the additional limitations of a non-transitory machine-readable medium, instructions and a machine (Graham [0241]-[0243] recites “The techniques also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, flash memories including USB keys with non-volatile memory or any type of media suitable for storing electronic instructions, each coupled to a computer system bus. [0242] Some embodiments can take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment containing both hardware and software elements. One embodiment is implemented in software, which includes but is not limited to firmware, resident software, microcode, etc. [0243] Furthermore, some embodiments can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakdimon et al. (US 20190073627 A1) teaches inventory management and detecting changes in physical inventory using light sensors and a cloud solution.
Vepakomma et al. (US 20180150788 A1) teaches inventory control with training for planogram compliance.
Murthy et al. (US 20180276596 A1) teaches retail product storage management and determining product placement compliance using sensors to provide feedback.
Egan (U.S. Patent No. 8049621) teaches embedding products with Radio Frequency Identification (RFID) tags to collect product data and triangulate positions for merchandise planogram auditing and reporting.
Soon-Shiong (U.S. Patent No. 9430752) teaches constructing and managing virtual planograms.
Blair II et al. (US 20180338006 A1) teaches facility monitoring using various sensors (“Internet of Things”) and reporting to a centralized server to alert store associates for actionable items.
Clements (U.S. Patent No. 9171442) teaches generally to security systems and more specifically to a method and system for correlating product identification data with video data in order to more accurately determine the identity of products removed from a monitored location.
Groenovelt et al. (US 20090063307 A1) teaches generally to inventory management and, in particular, to techniques for inventory management based on image analysis techniques.
Shi et al. (U.S. Patent No. 10520352) teaches inventory management in facilities, particularly shelves with load cells to measure weight on shelves.
Huang et al. ("A multi-data mining approach for shelf space optimization: Considering customer behaviour" 2014) teaches an approach to product-to-shelf optimization problem taking into consideration product association rules and consumer traveling patterns.
Liu et al. ("Planogram Compliance Checking using Recurring Patterns", 2015) teaches an automated compliance checking method without requiring product template images; (2) a method of estimating product layout from the results of recurring pattern detection; (3) compliance checking by comparing the estimated product layout with a planogram using spectral graph matching; (4) efficiency through a divide-conquer strategy.
	Frontoni et al. (“Embedded Vision Sensor Network for Planogram Maintenance
in Retail Environments”, 2015) teaches an embedded system with a smart camera for planogram compliance.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124